Citation Nr: 1618243	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.    

2.  Entitlement to increases in the (10 percent prior to April 9, 2007, and 30 percent from that date) ratings assigned for post coronary artery bypass graft (CABG) coronary artery disease (CAD) with arrhythmia and surgical scar of the sternum.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1964 to January 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010, September 2013, and March 2015 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  [Notably, the November 2010 rating decision granted service connection for the heart disability effective August 10, 2005, but in a January 2012 Philadelphia, Pennsylvania RO rating decision granted an earlier effective date of July 20, 2005 for the grant of service connection for the heart disability.  A September 2013 Atlanta, Georgia RO rating decision denied a TDIU rating, and a March 2015 rating Roanoke RO decision denied service connection for a sleep disorder.  

The issue of entitlement to an effective date prior to July 20, 2005, for the grant of service connection for the heart disability was raised by the Veteran's representative in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a sleep disorder and seeking a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to April 9, 2007, the Veteran's service connected heart disability was  manifested by a workload of 10 METs, a requirement for continuous medication, and a linear (23 cm.) chest scar that was neither painful nor unstable and did not result in limitation of function; a workload of 7 METs or less or cardiac hypertrophy or dilatation on EKG, echocardiogram, or X-ray were not shown.

2.  From April 9, 2007, the Veteran's service-connected heart disability has been manifested by left ventricular hypertrophy on echocardiogram, a workload of between 5 and 7 METs, left ventricular ejection fraction of 55 percent, and a linear (23 cm.) chest scar that is not painful nor unstable and does not result in limitation of function; acute congestive heart failure, a workload of 5 METs or less and left ventricular dysfunction with an ejection fraction of 30 to 50 percent are not shown.


CONCLUSION OF LAW

Ratings for the Veteran's post CABG CAD with arrhythmia and surgical scar of the sternum in excess of 10 percent before April 9, 2007, and/or in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§  4.7, 4.118, Diagnostic Code (Code) 7801-7805 (2008), § 4.104, Code 7017 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the appeal is from the initial rating assigned with the grant of service connection, statutory notice had served its purpose, and was no longer required.   A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond and has not alleged a notice defect.   

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b), and (c).  The Veteran declined the opportunity for a hearing.  The RO has obtained the Veteran's VA records and private treatment records identified by the Veteran such as those from Henrico Doctors' Hospital.  He has not identified any additional available pertinent evidence that remains outstanding.  The Veteran was afforded VA examinations to evaluate his heart disease in March 2010 and November 2012.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence in the record dated subsequent to the 2012 VA examination that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).   As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

The Veteran's status post CABG and angioplasty with arrhythmia and surgical scar of the sternum (i.e., postoperative ischemic heart disease with surgical scar) is rated as 10 percent prior to April 9, 2007 and 30 percent disabling beginning April 9, 2007, under 38 C.F.R. §§ 4.104, 4.118, Codes 7017 and-7804. 

Under 38 C.F.R. § 4.104, Code 7017, for coronary artery disease status post coronary bypass surgery, a 10 percent rating is warranted when a workload greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted for 3 months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Code 7017.  

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the veteran.  38 C.F.R. § 4.104.  

During the pendency of this claim, the criteria for evaluating disabilities of the skin were revised (see 73 Fed. Reg. 54,708 (Sept. 23, 2008), and that the Veteran's claim is considered under the rating criteria effective as of the date of his original claim in August 2005 (see 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (prior to October 23, 2008)).  Under Code 7801 for scars other than head, face, or neck, the criteria for a 10 percent rating are deep scars or scars that cause limited motion, which involve an area or areas exceeding 6 square inches (39 sq. cm.).  Under Code 7802 for scars other than head, face, or neck, the criteria for a 10 percent rating are superficial scars that do not cause limited motion and involve an area or areas of 144 square inches or greater (929 sq. cm.).  Under Code 7803, the criteria for a 10 percent rating are scars that are superficial and unstable.  Under Code 7804, the criteria for a 10 percent rating are scars that are superficial and painful on examination.  Under Code 7805, scars may be rated on limitation of function of the affected part.  Notes to the Codes indicate that deep scar is one associated with underlying soft tissue damage whereas a superficial scar is one not associated with underlying soft tissue, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  

                                            Factual Background and Analysis

For the period from the effective date of service connection in July 2005 until April 9, 2007, the Board finds that the evidence of record does not show that the Veteran's ischemic heart disease with surgical scar of the sternum approximates the criteria for a rating in excess of 10 percent.  That is, VA and private treatment records do not reflect that the Veteran had METs of 7 or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or that there was evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram, or X-ray.  Rather, the evidence shows that the Veteran had CABG surgery in 1986 followed by an angioplasty about 7 years later at a private hospital.  In February 2005, he was seen by VA for a routine appointment; he had no chest pain, palpitations, or shortness of breath.  He was taking medication daily.  The assessment was history of coronary artery disease, currently stable with no congestive heart failure.  An August 2006 heart perfusion/exercise test showed a left ventricular ejection fraction of 60 percent.  A September 2006 private cardiology office visit note shows there was no interval worsening in exertional dyspnea, and the Veteran remained without chest discomfort, palpitation symptoms, and dizziness.  In April 2007, he was seen by a private cardiologist who noted the Veteran's fatigue but no other symptoms to suggest angina (it was also noted then that the Veteran had a 10 MET workload the previous August).  In consideration of the foregoing, the preponderance of the evidence is against an rating under Code 7017in excess of 10 percent for the period prior to April 9, 2007.  

From April 9, 2007, the Board finds that the evidence of record does not show that the Veteran's ischemic heart disease with surgical scar approximates the criteria for a rating in excess of 30 percent.  That is, the evidence does not show that he had more than one episode of acute congestive heart failure in the past year, that his METs were 5 or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or that he had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  While in March 2013 he expressed his belief that a rating higher than 30 percent was warranted, both VA examinations (in March 2010 and November 2012) noted that he did not experience any congestive heart failure.  Moreover, while he complained of intermittent symptoms of angina, shortness of breath, fatigue, and dizziness on both VA examinations, the EKGs at the time of the examinations showed an ejection fraction of 60 percent to 65 percent in 2010 and 66 percent in 2012.  Further, his METs at that time of the examinations were greater than 9 in 2010 and estimated at between 5 and 7 based on interview in 2012.  The November 2012 examination also indicated normal heart rhythm on an echocardiogram, and a chest X-ray showed that the heart was not enlarged.  The Veteran required continuous medication for control of his heart disease.  Private treatment records show that on an April 9, 2007 private echocardiogram, there was evidence of left ventricular pathology with mild left ventricular hypertrophy; left ventricular ejection fraction was 55-60 percent.  On a May 2009 exercise myocardial perfusion scan, the calculated ejection fraction was 59 percent.  

VA treatment records also show that he underwent a stress test in January 2011, at which time his METs was 7.2, with chest pain, arrhythmias, and ischemic ECG changes.  Based on such findings, in February 2011, he underwent a left heart catheterization and coronary angiography, following which he underwent stent placement.  A May 2011 stress echocardiogram showed an ejection fraction of 55 percent (which was the same as was estimated based on a September 2011 echocardiogram).  In July 2011, it was noted the Veteran had stable angina occurring with moderate exertion and no symptoms at rest.  In November 2011, it was noted that he had improvement of symptoms since a medication was added to his regimen, although he still experienced chest pain with more than moderate exertion.  In April and June 2013, he was seen for continuing management of his exertional angina, at which time the Veteran indicated that he was pleased with his angina control.  In May 2014, the Veteran denied new chest pain, shortness of breath, dizziness, syncope, palpitations, and lightheadedness.  He was continued on his medications.  In consideration of the foregoing, the preponderance of the evidence is against a rating under Code 7017 in excess of 30 percent at any time from April 9, 2007.  

Moreover, both prior to and from April 9, 2007, the Veteran's surgical scar of the sternum was neither painful nor unstable, as noted in a November 2012 VA examination; it was linear and 23 cm. long.  It did not result in limitation of function.  It has not met the requirements for a compensable rating under any applicable criteria for evaluating scars, and therefore will continue to be evaluated with, as opposed to separate from (with a compensable rating), his heart disease.  

There are no other potentially applicable evaluation criteria under which the Veteran's disability may be rated higher than his current ratings.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate ,and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115, (2008).  

Comparing the Veteran's disability level and the symptomatology of his post CABG CAD to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms such as angina, shortness of breath, and fatigue are all incorporated in the schedular criteria for evaluating diseases of the heart, which is based on MET level, existence of congestive heart failure, ejection fraction, etc.  In other words, he does not experience any symptoms of his post-CABG CAD disability that are not already encompassed or covered in the Rating Schedule.

Moreover, the Veteran has not asserted, and the evidence of record does not suggest, that the collective impact or combined effect of one or more service-connected disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and that referral for consideration of extraschedular ratings is not required.  


ORDER

Ratings for post CABG CAD with arrhythmia and surgical scar of the sternum in excess of 10 percent prior to April 9, 2007, and/or in excess of 30 percent from tht date are denied.  


REMAND

During the pendency of the appeal, a September 2013 rating decision granted increased ratings for the Veteran's posttraumatic stress disorder (PTSD) and a right thumb neuropathy disability.  Then, a March 2014 rating decision granted service connection for diabetes mellitus, rated 10 percent.  The combined ratings are now 70 percent from September 21, 2009 and 90 percent from May 21, 2012.  VA examiners who have evaluated service-connected disabilities individually have indicated that each, in and of themselves, would impact the Veteran's functional impairment in some manner.  For example, a VA examiner in November 2012 opined that the Veteran's heart condition impacted on his ability to work to the extent that he could not participate in any strenuous activities.  A December 2012 VA examiner, who evaluated the service-connected right hand disabilities, indicated that loss of motion and muscle atrophy caused weakness and grip difficulty.  As asserted by the Veteran's representative in February 2016, there is no examination that evaluates the Veteran comprehensively to determine if all of his service-connected disabilities in combination render him unemployable.  Therefore, a VA examination that assesses the combined effect of  his service-connected disabilities on employment is necessary.   

A March 2015 rating decision, the RO denied service connection for a sleep disorder.  In April 2015, the Veteran filed a notice of disagreement with the decision.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran a SOC on the claim of service connection for a sleep disorder.  To perfect an appeal in the matter to the Board, he must timely file a substantive appeal thereafter.

2.  The AOJ should also arrange for the veteran to be examined by an appropriate physician (with consult by a vocational specialist, if deemed necessary, to assess the combined effect of the Veteran's service-connected on his ability to obtain and pursue "substantially gainful" employment.  His service-connected disabilities are:  

(a).  Posttraumatic stress disorder (PTSD); 
(b).  Status post CABG CAD with arrhythmia, and surgical scar of the sternum;
(c).  Loss of sensation of the right thumb associated with residuals of a blast injury (mortar shell) of the right hand, with FCC 1st metacarpal and proximal phalanx of the thumb with associated osteoarthritis (major);
(d).  Residuals of a blast injury (mortar shell) of the right (major) hand, with FCC 1st metacarpal and proximal phalanx of the thumb with associated osteoarthritis; 
(e). Hemorrhoids; and 
(f).  Diabetes mellitus, type 2 with erectile dysfunction,.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  In particular, the examiner should (a) comment generally on the functional and industrial impairment caused by the service-connected disabilities, in aggregate, and (b) indicate whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the service-connected disabilities result in his unemployability.  If it is determined that the Veteran's service-connected disabilities prevent substantially gainful employment, the examiner should discuss, to the extent possible, when he became unemployable.   If it is determined that employment remains feasible, the examiner should provide examples of the types of employment that would not be precluded by the combined effect of the service connected disabilities.  

The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

All opinions must include adequate rationale.

3.  Thereafter, the AOJ should review the record and readjudicate the claim seeking a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


